                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

PIERRE LAMAR TAYLOR,

      Petitioner,                                   Case No. 18-cv-11925
                                                    Hon. Matthew F. Leitman
v.

KATHLEEN OLSEN,

     Respondent.
__________________________________________________________________/

                    ORDER FOR SUPPLEMENTAL BRIEFING

      The Court held a hearing in this habeas case on November 22,

2019. Following the hearing, counsel for Petitioner sought permission to file a post-

hearing memorandum. That request is GRANTED. Counsel for Petitioner shall file

the post-hearing memorandum by January 6, 2020. Counsel for Respondent may

file a reply memorandum by February 17, 2020.

      IT IS SO ORDERED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
Dated: December 3, 2019                UNITED STATES DISTRICT JUDGE

       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on December 3, 2019, by electronic means and/or
ordinary mail.

                                       s/Holly A. Monda
                                       Case Manager
                                       (810) 341-9764
